state farm mutual automobile insurance_company subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date p provided automobile liability insurance p was found by the supreme court of utah to be liable for punitive_damages related to its claims processing on this liability coverage p reflected the amount of the punitive damage award as a loss incurred within the meaning of sec_832 i r c enti- tling it to increase its insurance loss reserve as shown on its annual_statement for insurance regulatory purposes r chal- lenges this treatment for several reasons including that the punitive damage award was extracontractual to the insurance coverage p provided held p may not include the punitive damage award in losses_incurred under sec_832 i r c jerome b libin james v heffernan mary e monahan and troy l olsen for petitioner alan m jacobson jan e lamartine and william f barry iv for respondent opinion goeke judge respondent determined deficiencies in peti- tioner’s income_tax for the taxable years through petitioner raised seven issues in its petition six of which have been resolved this opinion addresses solely whether punitive_damages and related costs of dollar_figure million are includable in losses_incurred under sec_832 for tax- able year sec_2001 and sec_2002 for the reasons stated herein we find that the dollar_figure million is not properly included in losses_incurred for federal_income_tax purposes unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and proce- dure verdate 0ct date jkt po frm fmt sfmt v files state sheila united_states tax_court reports background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioner is an illinois mutual property and casualty insurance_company taxed as a corporation its principal office is in bloomington illinois a the accident case campbell i and campbell ii petitioner issued an automobile insurance_contract to curtis b campbell campbell effective date the campbell contract campbell was a resident of utah under the campbell contract petitioner provided campbell with automobile insurance coverage the bodily injury coverage under the campbell contract was limited to dollar_figure for each person and dollar_figure for each accident the campbell contract was in force on date on that date an automobile accident the accident occurred in utah involving todd ospital and robert slusher slusher which resulted in the death of todd ospital and serious injury to slusher the manner in which campbell was driving was alleged to have caused the accident litigation ensued the accident case in a utah state court determined that campbell was responsible for the accident and entered a judgment of dollar_figure against him that amount exceeded the per- accident limit of dollar_figure under campbell’s insurance_policy petitioner appealed the judgment on behalf of campbell to the utah supreme court campbell obtained his own counsel for the appeal in during the pendency of the appeal in the accident case ospital’s estate ospital slusher and campbell reached an agreement whereby ospital and slusher would not seek satisfaction of their claims against campbell and in exchange campbell would a pursue an action asserting bad faith against petitioner b be represented by slusher’s and ospital’s attorneys in that action and c pay ospital and the background of the accident case and the campbell cases against petitioner for bad faith is set forth in various opinions slusher v ospital p 2d utah campbell v state farm mut auto ins co p 2d utah ct app and campbell v 538_us_408 on remand p 3d utah verdate 0ct date jkt po frm fmt sfmt v files state sheila state farm mut auto ins co subs v commr slusher percent of any damage award resulting from that action campbell filed a complaint against petitioner in utah state court campbell i in an action separate from but related to the accident case ospital and slusher joined in campbell’s complaint the complaint in campbell i alleged bad faith on the part of petitioner in its conduct with respect to the accident case petitioner successfully moved to have the complaint dismissed offering to pay the entire judgment against campbell if the accident case was upheld on appeal in date the utah supreme court affirmed the lower state court’s judgment in the accident case in favor of ospital and slusher petitioner paid dollar_figure to ospital and slusher these payments satisfied the judgment including interest and costs in date campbell filed a second complaint against petitioner in utah state court campbell ii the complaint alleged five causes of action a breach of covenant of good_faith and fair dealing b tort of bad faith c breach of fidu- ciary duty d misrepresentation and e intentional inflic- tion of emotional distress in date the state court in campbell ii granted petitioner’s motion for summary judg- ment finding that petitioner had promptly satisfied the entire judgment in the accident case when it became final in date the utah court_of_appeals reversed the trial court’s grant of summary_judgment to petitioner in campbell ii and remanded the case for trial in date the jury in campbell ii awarded campbell dollar_figure million in compensatory_damages and dollar_figure million in punitive_damages against petitioner plus attorney’s fees and costs petitioner challenged the award and in date the trial_court reduced campbell’s award to dollar_figure million in compensatory_damages and dollar_figure million in punitive_damages both parties appealed in date the utah supreme court reinstated the dollar_figure million punitive_damages award and affirmed the dollar_figure million compensatory damage award against petitioner on date the utah supreme court denied peti- tioner’s request for rehearing in date petitioner filed a petition with the u s supreme court for a writ of certiorari seeking review of the campbell ii decision in date the supreme court verdate 0ct date jkt po frm fmt sfmt v files state sheila united_states tax_court reports granted certiorari on date the supreme court reversed the campbell ii decision and remanded the case to the utah supreme court for a redetermination of the punitive_damages in date the utah supreme court held that petitioner was liable to campbell in the amount of dollar_figure in puni- tive damages from date to date petitioner paid a total of dollar_figure to or for the behalf of campbell as follows date date date dollar_figure big_number big_number these payments fully satisfied the campbell ii judgment including interest and costs b statutory accounting for illinois insurance_companies petitioner is required to file an annual financial statement annual_statement with the state of illinois petitioner’s state of domicile the annual_statement is a form by which insurance_companies report to the state their financial condi- tion and historical information about their results petitioner filed annual statements for and with both the state of illinois and the national association of insurance commissioners naic the naic is an organization of state insurance regulators for all states the district of columbia and five u s territories other jurisdictions in which petitioner does business have access to and review the filings it makes with the naic naic statutory accounting practices and procedures are set forth in the naic accounting practices and procedures manual in the naic adopted a new accounting prac- tices and procedures manual the new ap p manual the naic recommended that states adopt the new ap p manual effective date in date the illinois department of insurance decided that effective date the new ap p manual was to be used as the reporting standard for statutory financial statements filed in illinois beginning with the date quarterly financial state- ments all insurance_companies domiciled in the state of illinois were required to follow the accounting practices and procedures set forth in the new ap p manual the state of verdate 0ct date jkt po frm fmt sfmt v files state sheila state farm mut auto ins co subs v commr illinois also requires insurance_companies domiciled in illinois to follow the naic’s instructions for filling out annual statements statutory accounting principles saps provide the basis for insurers to prepare financial statements to be filed with and used by state insurance departments for financial regulation purposes the promulgation of new sap guidance by the naic ultimately requires action of the entire membership respon- sibility for proposing a new sap is delegated through the naic committee structure to the accounting practices and proce- dures task force the task force the task force employs two working groups with distinctly different functions to carry out the charge of maintaining saps the statutory accounting principles working group sapwg has the exclusive responsibility for developing and proposing new statements of statutory accounting principles ssaps ssaps are pronouncements of accounting rules adopted by the naic ssaps are included in the new ap p manual the emerging accounting issues working group eaiwg responds to questions of application interpretation and clarification of ssaps its work is generally much narrower in scope than development of a new ssap in no event shall a consensus opinion of the eaiwg amend supersede or other- wise conflict with existing effective ssaps the consensus opinions of the eaiwg are called interpretations ints c petitioner’s loss reserve_accounting by statute illinois requires property and casualty insur- ance companies at all times to maintain reserves in amounts estimated to provide for the payment of all losses and claims incurred whether reported or unreported which are unpaid and for which such companies may be liable and to provide for the expenses of adjustment or settlement of such losses and claims petitioner’s personnel in the field generally establish reserves relating to specific coverages or claims under company contracts those reserves are aggregated and processed for reporting on petitioner’s annual statements petitioner’s reserve includes a bulk loss reserve amount established for certain reported claims to reflect the dif- ference between aggregate case or table reserves for such verdate 0ct date jkt po frm fmt sfmt v files state sheila united_states tax_court reports claims and the aggregate anticipated ultimate settlement amount of such claims petitioner reported its reserves for unpaid_losses in it sec_2001 and sec_2002 annual statements in determining its year- end unpaid loss reserve for petitioner increased its bulk and incurred but not reported bulk and ibnr unpaid loss reserve by dollar_figure million this increase was attributable to the campbell ii decision and the denial by the utah supreme court of petitioner’s request for rehearing in date and was composed of the following amounts compensatory_damages punitive_damages plaintiff ’s court costs plaintiff ’s attorney’s fees interest dollar_figure big_number big_number big_number big_number total big_number petitioner applied a discount factor of percent to the dollar_figure million as required by sec_832 and sec_846 and deducted the resulting dollar_figure from it sec_2001 taxable_income in determining its yearend unpaid loss reserve for the annual_statement petitioner made no change in its bulk and ibnr unpaid loss reserve with respect to the dollar_figure million reserved for the campbell ii decision petitioner applied a discount factor of percent to the dollar_figure million then subtracted the discounted amount dollar_figure amount dollar_figure resulting in an increase in the loss reserve of dollar_figure petitioner deducted the dollar_figure from it sec_2002 taxable_income discounted from the following the supreme court decision reversing the campbell ii decision and before the campbell ii decision by the utah supreme court petitioner reduced its yearend annual_statement bulk and ibnr reserve for unpaid_losses by dollar_figure million petitioner retained dollar_figure million attributable to campbell ii applying the discount factor of percent to the remaining dollar_figure million then subtracting the resulting amount dollar_figure from the discounted amount of dollar_figure petitioner determined that the loss reserve should be decreased by dollar_figure petitioner increased its taxable_income by dollar_figure verdate 0ct date jkt po frm fmt sfmt v files state sheila state farm mut auto ins co subs v commr petitioner coded the campbell ii reserve on its records as relating to bodily injury coverage for the accident_year in the state of utah this coding was the same as the coding used for the accident itself as required by the naic and by illinois state law peti- tioner’ sec_2001 and sec_2002 reported reserves were reviewed for adequacy by its outside auditors pricewaterhousecoopers pwc during the review pwc was aware that petitioner had included the dollar_figure million campbell ii judgment in its loss_reserves for both and pwc prepared and filed with the state of illinois actuarial reports on peti- tioner’s loss and loss_reserves pwc’s reports set forth its opinion that petitioner’s reserves met the requirements of illinois insurance laws were computed in accordance with generally accepted reserve standards and principles and made a reasonable provision for all unpaid loss and loss adjustment expense obligations of petitioner under the terms of its policies and agreements these reports also set forth pwc’s unqualified opinion that petitioner had prepared it sec_2001 and sec_2002 annual statements using accounting practices prescribed or permitted by the insurance depart- ment of the state of illinois these reports included the loss reserve amounts relating to campbell ii but did not refer to campbell ii directly petitioner’ sec_2001 and sec_2002 annual statements were also examined by a multistate team of insurance examiners the examination team under the auspices of the director of the illinois department of insurance such examinations were required by state law and conducted primarily to ensure the solvency of insurance_companies the examination team was aware of campbell ii and of the fact that the dollar_figure million had been included in petitioner’s loss reserve on date during its examination of petitioner’ sec_2001 annual_statement the examination team requested more informa- tion regarding the dollar_figure million unpaid loss reserve peti- tioner responded on date that it had made a special adjustment in the reserve for campbell v state farm mut auto ins co p 3d utah petitioner further stated the dollar_figure million reserve adjustment represents the court award and esti- mated interest the award was reduced by the utah appellate court but verdate 0ct date jkt po frm fmt sfmt v files state sheila united_states tax_court reports reinstated by the utah supreme court in at year end we thought there was little chance that the us supreme court would agree to hear the case but they recently did the examination team issued a report after examining both annual statements these reports referred to the loss reserve amounts relating to campbell ii but did not refer to campbell ii directly the director of the illinois department of insurance adopted each of these reports although petitioner’s accounting affected the allocation to the loss reserve petitioner did not consider the amounts relating to the campbell ii case in petitioner’s ratemaking calculations respondent audited petitioner’s returns for taxable years through and issued a notice_of_deficiency with respect to those years on date respondent determined deficiencies in petitioner’s federal income taxes of dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively in the notice_of_deficiency respondent disallowed the deductions petitioner claimed as a result of the adjustments made to the bulk and ibnr reserve for unpaid_losses in and attributable to the judgment of the utah supreme court in campbell ii petitioner timely filed its petition with this court on date disputing a portion of the deficiency deter- mined the entire deficiency determined for each of and in addition petitioner dollar_figure dollar_figure and dollar_figure for and respectively due to alternative_minimum_tax amt net oper- ating loss_carrybacks from the taxable_year sec_2001 and sec_2002 respondent timely filed his answer on date re- asserting the deficiencies and denying that petitioner had made any overpayments for and disputing overpayments claimed of in date petitioner sought assurance from the illinois department of insurance that the accounting with regard to the campbell ii amount was valid james hanson acting assistant deputy director of the department gave such assurance in a reply letter all of the issues raised in the petition were settled except for the amt issue and the loss reserve issue this court agreed to consider those two issues separately the verdate 0ct date jkt po frm fmt sfmt v files state sheila state farm mut auto ins co subs v commr court issued an opinion on the amt issue on date 130_tc_263 a trial on the loss reserve issue was held on december and in washington d c at trial peti- tioner and respondent introduced several expert reports regarding the proper method_of_accounting for the dollar_figure mil- lion judgment entered against petitioner by the utah supreme court in i burden_of_proof discussion petitioner bears the burden of proving by a preponderance_of_the_evidence that respondent’s determinations in the notice_of_deficiency are incorrect see rule a 290_us_111 deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any claimed deductions rule a 503_us_79 292_us_435 however this case is not resolved on the burden_of_proof rather the facts are largely undisputed and the ques- tion is primarily one of law ii arguments of the parties petitioner argues that sec_832 requires petitioner to follow the annual_statement method_of_accounting and that the dollar_figure million was properly included in loss_reserves on the and annual statements petitioner also con- tends that regardless of the annual_statement method the dollar_figure million was properly included in loss_reserves under sec_832 as a loss incurred on an insurance_contract respondent argues that the dollar_figure million is not deductible under sec_832 and that it should instead have been accounted for as a business_expense under sec_832 respondent also contends that the amounts petitioner reported on its annual statements do not control for tax pur- poses and that naic accounting principles do not support including the dollar_figure million loss_reserves finally respondent argues that the dollar_figure million is not deductible as a loss incurred because it is not a fair and reasonable esti- mate of an actual unpaid loss in verdate 0ct date jkt po frm fmt sfmt v files state sheila united_states tax_court reports iii whether sec_832 conforms to the annual_statement method_of_accounting petitioner argues that the annual_statement method_of_accounting controls for federal tax purposes and that the dollar_figure million was properly included in the annual_statement loss_reserves respondent offers several reasons the annual_statement method_of_accounting does not control for federal_income_tax purposes and the dollar_figure million was not properly included in the annual_statement loss_reserves the parties disagree about the applicability of the court_of_appeals for the seventh circuit’s opinion in 972_f2d_858 7th cir affg in part and revg in part 96_tc_61 modified 96_tc_671 respondent is correct in characterizing the loss in question as extracontractual it is not a loss covered by the liability policy of an insured the illinois department of insurance treats it as such for purposes of computing insured losses_incurred the parties dispute whether sears dictates that this construction by the insurance regulators controls for federal tax purposes the court_of_appeals in sears held that the insurance annual_statement controls as to the timing of the deduction of insured losses and petitioner would have us apply this holding these extracontractual losses should be included in current losses under the insurance contracts determination the state’s that to as petitioner’s principal_place_of_business is in illinois the court_of_appeals for the seventh circuit would normally have appellate jurisdiction over this case sec_7482 the tax_court will generally defer to the rule adopted by the court_of_appeals for the circuit to which appeal would normally lie if that court_of_appeals has ruled with respect to the identical issue becker v commissioner tcmemo_2006_264 see also 54_tc_742 affd 445_f2d_985 10th cir respondent would distinguish sears from the present case arguing that factual differences render sears irrelevant to our decision here respondent argues five points the losses in sears arose from insured events and were not extracontractual petitioner has not shown the dollar_figure mil- lion is a fair and reasonable estimate of the amount peti- verdate 0ct date jkt po frm fmt sfmt v files state sheila state farm mut auto ins co subs v commr tioner would have been required to pay sears did not concern a possible contravention of naic statutory accounting principles sears did not address punitive_damages and sears did not involve a possible mismatching of income and losses_incurred we focus on points and in sears pmi mortgage_insurance co pmi had estab- lished dollar_figure million in ibnr reserves for estimated losses and deducted that amount from income the commissioner con- tended that this deduction should be limited to dollar_figure million arguing that the insurance_company should not be allowed deductions in excess of that amount for estimated losses the tax_court upheld the commissioner on this issue holding the insurer cannot incur a loss until the insured has suf- fered the defined economic loss to wit after the lender takes title to the mortgaged property sears roebuck co v commissioner t c pincite the court_of_appeals for the seventh circuit reversed the decision of the tax_court in that respect stating sec_832 is no ordinary rule it expressly links federal taxes to the naic’s annual_statement sears roebuck co v commis- sioner f 2d pincite the court held that because sec_832 requires insurers to use the naic annual_statement to determine gross_income sec_832 required an insurer to compute losses_incurred according to the annual_statement as well id pincite with respect to the commis- sioner’s attempt to ignore the requirement that companies report their losses in accordance with the annual_statement the court stated an internal_revenue_service eager to dish out the medicine of literalism must be prepared to swallow it id pincite the court concluded that state insurance commissioners’ preferences about reserves thus are not some intrusion on federal tax policy using their annual_statement is federal tax law id pincite having so found the court_of_appeals ruled that because pmi followed the naic annual_statement it was entitled to deduct the dollar_figure million in loss_reserves id pincite however all the quoted analysis is in the context of the timing of recognition of insured losses iv how does sec_832 apply in the present case the parties dispute the proper application of sec_832 in this case petitioner maintains the result is dictated by the verdate 0ct date jkt po frm fmt sfmt v files state sheila united_states tax_court reports requirement in sec_832 that an insurance company’s gross_income consists of investment_income and underwriting_income computed on the basis of the underwriting and investment exhibit of the annual_statement approved by the national association of insurance commissioners that it correctly petitioner maintains the campbell ii punitive_damages as losses_incurred on the annual statements and this treatment was accepted by its outside accountants and the illinois state insurance regu- lators therefore petitioner reasons that the deductibility of the loss on its tax returns is dictated by the inclusion of the punitive damage award in its annual statements included respondent’s position begins with a detailed examination of the campbell i and campbell ii lawsuits for purposes of demonstrating that the punitive damage award is not a loss covered on an insurance_contract but rather a liability peti- tioner incurred because of its own misconduct not any act of its insured respondent is correct and to bring the argument within sec_832 respondent focuses on the phrase losses_incurred sec_832 respondent asserts that sec_832 by its terms applies the annual_statement rule only to insured losses and the accounting treatment of the punitive damage award does not control the tax treatment contracts insurance on petitioner counters that the word on should be read to mean related to caused by derived from or because of the implication of petitioner’s counterargument is that congress has delegated to the insurance regulators the job of deciding which losses are caused by insurance contracts and respondent has no business second guessing the regulators’ acceptance of petitioner’s effort to find a causal connection between the punitive damage award and petitioner’s auto- mobile insurance contracts in petitioner argues that sears fully supports the pre- eminence of the annual_statement in tax_accounting for insurance losses although sears addressed only the timing of inclusion of insured losses in computing gross_income peti- tioner maintains that the opinion of the court_of_appeals supports petitioner’s position that congress has ceded the computation of insurance premium gross_income to the insur- ance industry regulators sears roebuck co v commis- sioner f 2d pincite verdate 0ct date jkt po frm fmt sfmt v files state sheila state farm mut auto ins co subs v commr petitioner also references the legislative_history and the regulations to support the position that neither congress nor the secretary envisioned exceptions to the reliance on the annual_statement to dictate the computation of insurance gross_income beyond the exception noted in the regulations regarding salvage_value see s rept pincite 1986_3_cb_1 h conf rept vol ii at ii-358 1986_3_cb_1 sec_1_832-4 income_tax regs petitioner also cites sec_846 which provides the details for the computa- tion of in sec_832 sec_846 defines undiscounted_unpaid_losses as the unpaid_losses shown in the annual_statement filed by the taxpayer for the year ending with or within the taxable_year of the taxpayer discounted_unpaid_losses used respondent’s principal counterargument is that this loss was not an insured loss punitive_damages are in the nature of a punishment to modify behavior not a foreseen result of meeting an obligation to cover an insured event petitioner accounted for the dollar_figure million by increasing its unpaid loss_reserves on it sec_2001 and sec_2002 annual state- ments on their facts ssaps nos and and int do not clearly state whether a loss such as that in campbell ii can be properly included in loss_reserves however the illinois department of insurance expressed through its actions that the initial campbell ii award was properly included in loss_reserves as required by illinois law petitioner’s annual statements were reviewed by pwc and by the state examination team acting for the illinois director of the department of insur- ance both pwc and the examination team were aware of the campbell ii litigation and petitioner’s inclusion of the dollar_figure million discounted in its loss_reserves in spite of this awareness neither pwc nor the examination team indicated that such accounting was improper pwc filed a report with the state of illinois setting forth pwc’s opinion that petitioner’s reserves met the requirements of illinois insurance laws were computed in accordance with gen- erally accepted reserve standards and principles and we note that petitioner’s arguments regarding congressional purposes are similar to those this court rejected in evaluating estimates of losses used in an annual report in physicians ins co of wis subs v commissioner tcmemo_2001_304 verdate 0ct date jkt po frm fmt sfmt v files state sheila united_states tax_court reports made a reasonable provision for all unpaid loss and loss adjustment expense obligations of petitioner the examina- tion team issued a report which included the loss reserve amount relating to campbell ii this report was adopted by the director of the illinois department of insurance petitioner’s argument is that the annual_statement con- trols the tax treatment for nonclaim payments as well as claim payments and petitioner relies upon sears for this proposition as we stated previously sears addressed esti- mated insured losses and this case is about extracontractual losses while sec_832 and sec_846 do not provide specifically that the term losses is limited to the payment of claims on insured coverage sec_832 follows the definitions of underwriting_income and premiums earned on insurance contracts in sec_832 and and the context implies that losses_incurred are insured losses on the payments of claims the question is whether respondent may diverge from the annual_statement treatment in the context of these extracontractual losses we believe respondent has the better side of this argument insurance accounting is an evolving area and the inclusion of extracontractual losses in loss_reserves moves the annual_statement treatment beyond the accounting of insurance policies revenue to broader issues of liability while it is not our province to make judgments on the appropriateness of this insurance regulating treatment we are charged with determining whether the tax provisions were intended to cede decisions on the deductibility for income_tax purposes of extracontractual payments to the insurance regulators in the light of the statutory regime we are not convinced that sec_832 was intended to have the annual_statement control the treatment of extracontractual losses for federal tax purposes punitive damage awards are not an inherent component of insurance underwriting and can arise in many contexts ordinary and necessary expenses of an insurance_company are generally allowable under sec_832 as provided in sec_162 there is no reason to presume that congress intended that sec_832 be the applicable_section to determine tax deductions for punitive damage awards to adopt petitioner’s position would require that its contingent_liability for a punitive damage award that was incurred on account of its own misconduct and was foreign verdate 0ct date jkt po frm fmt sfmt v files state sheila state farm mut auto ins co subs v commr to its normal experience of underwriting risks be allowed under sec_832 as losses_incurred we hold to the contrary accordingly we do not consider the court of appeals’ analysis in sears controlling regarding these extracontractual losses v alternative arguments having reached the conclusions explained above we do not reach respondent’s alternative arguments vi conclusion we hold petitioner may not include the original campbell ii award in loss_reserves under sec_832 we have considered all arguments made and to the extent not men- tioned above we conclude they are moot irrelevant or with- out merit to reflect the foregoing decision will be entered under rule f verdate 0ct date jkt po frm fmt sfmt v files state sheila
